Exhibit 10.29

ADAPTEC, INC.

Adaptec Incentive Plan

Fiscal Year 2010

 

1. Plan Name and Effective Date

The name of the plan is the Adaptec Incentive Plan (the “AIP”). The AIP is
effective for Adaptec’s 2010 fiscal year from April 1, 2009 through March 31,
2010 (“Fiscal Year 2010”).

 

2. Purpose

The purpose of the AIP is to provide a direct financial incentive for eligible
executives, managers and individual contributors to make a significant
contribution to Adaptec’s established goals in order to help Adaptec’s
stockholders realize increased value from their investment.

 

3. Eligibility

All full or part-time exempt employees, including Executive Officers of Adaptec,
are eligible to participate in the AIP, unless otherwise determined by the
Compensation Committee (“Participants”). The term “Executive Officers” shall
have the meaning ascribed to such term in the Adaptec, Inc. Compensation
Committee Charter, as it may be amended from time to time.

 

4. Timing of AIP Payments

Payments that become due under the AIP will be paid to Participants as soon as
administratively feasible after the overall AIP budget is approved by the
Compensation Committee following the close of the second quarter of Fiscal Year
2010 or the fourth quarter of Fiscal Year 2010, as applicable.

 

5. Funding the AIP Pool

The AIP reinforces three key goals that support Adaptec’s strategic plans:
(i) achieving Adaptec’s strategic goals and (ii) maximizing Adaptec’s revenue
(“Revenue”) and maximizing Adaptec’s Operating Profit Before Taxes (“OPBT”) from
continuing operations. The Revenue goals and the OPBT goals together are called
the “Financial Goals.” The establishment of Financial Goals as used herein
may exclude financial results of certain of Adaptec’s operations, as approved by
the Compensation Committee. Achieving the strategic goals accounts for a portion
of the AIP incentive pool (the “AIP Pool”) and this portion of the AIP Pool will
be paid to Participants if a certain number of the total number of the goals
established by the Compensation Committee are achieved, regardless of whether
the Financial Goals are reached. For the Compensation Committee to fund the
remaining portion of the AIP Pool and for Participants to be eligible to receive
payments from this portion of the AIP Pool, Revenue and OPBT each must meet
minimum thresholds as determined by the Compensation Committee.

The Compensation Committee determines the criteria for establishing the size of
the AIP Pool related to the achievement of the strategic and Financial Goals.
Generally, the size of the AIP Pool related to the achievement of the Financial
Goals will be determined by the amount that Revenue and OPBT for certain of
Adaptec’s operations exceeds the minimum thresholds established by the
Compensation Committee. In all cases, the Compensation Committee must review and
approve the funding of the AIP Pool related to the achievement of the Financial
Goals.

 

6. Establishment of Bonus Targets

Bonus targets for each Participant are established as a percentage of his or her
base salary, based on ranges related to his or her grade/position. The executive
leader of Participant’s business or function unit (or the executive leader’s
designee) establishes the bonus targets, in consultation with the human
resources department, for each Participant who is not an Executive Officer. The
Compensation Committee establishes the bonus target for each Participant who is
an Executive Officer.

 

7. AIP Payments to Participants

Once the AIP Pool amount is determined for each six-month period, the actual
payment to a Participant is based on the Participant’s performance and can range
from 0% to 200% of the target incentive amount. The Compensation Committee will
approve any payment from the AIP Pool made to an Executive Officer.